Citation Nr: 0843117	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-20 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
February 1946 to April 1947, and from October 1950 to 
November 1966.  He died in December 1997.  The appellant is 
seeking benefits as the veteran's common-law surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for cause 
of the veteran's death and entitlement to DIC under 
38 U.S.C.A. § 1318.  

The issue of service connection for cause of death is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required on the part of the appellant.


FINDING OF FACT

At the time of his death, the veteran did not have any 
service-connected disabilities; he was not in receipt of, or 
entitled to receive, compensation for a service-connected 
disability rated totally disabling for 10 continuous years 
immediately preceding his death; he was not rated totally 
disabled continuously after his discharge from service in 
November 1966 for a period of at least 5 years immediately 
preceding death; and he was not a former prisoner of war 
(POW).  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2008); 38 C.F.R. § 38 C.F.R. § 3.22 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the RO initially responded to the appellant's 
January 2006 claim for DIC (in which she asserted that the 
veteran's death was due to service) by denying her claim in a 
letter of that same month, on the basis that she and the 
veteran had been divorced.  She filed a Notice of 
Disagreement with that decision in February 2006, contending 
that, despite their divorce, they had entered into a common-
law marriage thereafter.  In a Statement of the Case issued 
in November 2006, the RO provided the criteria for 
entitlement to DIC under 38 U.S.C.A. § 1318(b); 38 C.F.R. 
§ 3.22(a).  In her December 2006 Substantive Appeal, on VA 
Form 9, the appellant did not assert that the veteran had 
been rated totally disabled by VA before he died.  In an 
Administrative Decision of February 2008, the RO found that 
the appellant qualifies as the veteran's surviving spouse, by 
dint of a valid common-law marriage.

We find that VA has satisfied its duty to notify and assist 
the appellant as to this issue.  Any flaw in such 
communications is moot and non-prejudicial, because there is 
no possibility under the law that section 1318 benefits could 
be awarded.  Therefore, no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  DIC benefits under 38 U.S.C.A. § 1318

Pertinent law and regulations provide that a surviving spouse 
may be entitled to dependency and indemnity compensation in 
the same manner as if the veteran's death were service 
connected, under certain specific conditions.  VA shall pay 
DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a 
veteran who has died not as the result of his own willful 
misconduct, and who at the time of death was in receipt of or 
entitled to receive compensation for a service-connected 
disability rated totally disabling, provided that (1) the 
disability was continuously rated totally disabling for a 
period of at least 10 consecutive years immediately preceding 
death; (2) the disability was continuously rated totally 
disabling since the veteran's release from active duty and 
for a period of at least five years immediately preceding 
death, or the veteran would have been entitled to receive 
such compensation but for clear and unmistakable error (CUE) 
in previous final decisions; or (3) the veteran was a former 
prisoner of war (POW) who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  

Turning to the merits of this claim, the Board notes that the 
official death certificate indicates the veteran died in 
December 1977.  At the time of his death, he did not have any 
service-connected disabilities.  Therefore, it is clear the 
veteran did not have any service-connected disabilities rated 
totally disabling since his release from active duty and he 
had not been rated totally disabled for a continuous 10-year 
period prior to his death.  In addition, the evidence does 
not show he was a former POW who died after September 30, 
1999.

The Board has considered whether the veteran was "entitled 
to receive" compensation for service-connected disability 
rated totally disabling for a continuous period of at least 
10 years immediately preceding his death.  See 38 C.F.R. 
§ 3.22(b).  "Hypothetical" entitlement is not now permitted 
by statute, nor is it claimed herein.  The evidence is not 
equivocal in this instance so as to raise a reasonable doubt, 
and the claim based on 38 U.S.C.A. § 1318 must therefore be 
denied.


ORDER

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to DIC on that basis.  See 38 U.S.C.A. § 101.

The veteran died in December 1997.  The record reflects that, 
at the time of his death, the veteran did not have any 
disabilities which had been adjudicated as service connected.  
The official certificate of death lists emphysema as the 
immediate cause of death, with cancer of the bladder noted as 
a significant condition contributing to death but not 
resulting in the cause of death.  

The evidentiary record contains a letter to the veteran from 
the Department of the Navy, Headquarters U.S. Marine Corps, 
dated in January 1985, which indicates that the veteran 
participated "in some capacity in at least one nuclear 
weapon test."  In this context, the law provides that 
service connection may be established for a disability which 
is claimed to be attributable to exposure to ionizing 
radiation during service, by three different methods.  

First, if a veteran exposed to radiation during active 
service later develops one of the diseases listed in 38 
C.F.R. § 3.309(d), a rebuttable presumption of service 
connection arises.  See 38 C.F.R. §§ 3.307, 3.309.  The 
diseases listed in 38 C.F.R. 3.309(d) are ones as to which 
the Secretary of Veterans Affairs has determined that a 
positive association with radiation exposure exists.  
Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 C.F.R. 
§ 3.309(d)(2) include cancer of the urinary tract, which 
includes the kidneys, renal pelves, ureters, urinary bladder, 
and urethra.  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (i.e., one 
that may be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b) or established by competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease), if the VA Undersecretary for Benefits 
determines that a relationship, in fact, exists between the 
disease and the veteran's radiation exposure in service.  

Third, direct service connection may be established by 
competent evidence establishing the existence of a medical 
nexus between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); see also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

Application of the above provisions is dependent upon 
establishing that the veteran was exposed to ionizing 
radiation during active service.  A "radiation-exposed 
veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran 
who, while serving on active duty, or on active duty for 
training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device, or the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(i), (ii).

Given the evidence showing the veteran may have been exposed 
to ionizing radiation during active service, and the evidence 
showing that bladder cancer, a disease for which presumptive 
service connection is available based on radiation exposure, 
contributed to his death, the Board finds that additional 
development should be conducted to determine whether service 
connection for the cause of the veteran's death is warranted 
based upon a disability due to ionizing radiation exposure.  
In this regard, on remand, the RO will be requested to obtain 
medical records from St. Joseph's Hospital in Paris, Texas, 
where the veteran was hospitalized immediately prior to his 
death.  

In addition, the Board notes that, during the pendency of 
this claim, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), which held that 
38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The appellant has not 
been provided a notice which complies with the Hupp 
requirements.  Therefore, on remand, the RO will have an 
opportunity to issue complaint notice.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  Provide the appellant with a letter that 
complies with the provisions of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159 and all subsequent 
interpreting authority, including Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

2.  Obtain the veteran's medical records from St. 
Joseph's Hospital in Paris, Texas, where he was 
hospitalized immediately prior to his death.  
Request that the appellant provide the medical 
records or provide all details needed to obtain 
this evidence, including completing any necessary 
release forms.

3.  In light of the claim of service connection for 
cause of death, properly develop the issue of 
entitlement to service connection for bladder 
cancer, as due to ionizing radiation exposure, 
under the provisions of 38 C.F.R. §§ 3.309(d) and 
3.311.

4.  If it is determined that service connection for 
bladder cancer is warranted, request that a 
physician review the claims file and provide an 
opinion as to whether the veteran's bladder cancer 
was a contributory cause of his death.

a.  The physician should be advised that a 
service-connected disability will be considered 
a contributory cause of death when it 
contributed so substantially or materially to 
death, that it combined to cause death, or that 
it aided or lent assistance to the production of 
death.

b.  Note: It is not sufficient to show that it 
casually shared in producing death, but rather 
it must be shown that there was a causal 
connection.  The debilitating effects of a 
service-connected disability must have made the 
decedent materially less capable of resisting 
the fatal disease or must have had a material 
influence in accelerating death.

5.  Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on appeal 
are not granted to the appellant's satisfaction, 
the appellant and her representative should be 
provided with a supplemental statement of the case 
and afforded the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




[VA Form 4587, Your Rights to Appeal our Decision, attached 
with Original Copy]

